In the

United States Court of Appeals
                For the Seventh Circuit

No. 09-3917

B ARBARA J. C ASTILE,
                                                  Plaintiff-Appellant,
                                  v.

M ICHAEL J. A STRUE, Commissioner of
the Social Security Administration,
                                                 Defendant-Appellee.


              Appeal from the United States District Court
      for the Southern District of Indiana, Indianapolis Division.
             No. 1:09-cv-0023—David F. Hamilton, Judge.



       A RGUED JUNE 2, 2010—D ECIDED A UGUST 13, 2010




  Before E ASTERBROOK, Chief Judge, and P OSNER and
K ANNE, Circuit Judges.
  K ANNE, Circuit Judge. Barbara Castile filed numerous
claims under Title II of the Social Security Act in accor-
dance with the process proscribed by the Social Security
Administration (“SSA”) for obtaining disability insurance
and disability widow’s benefits. All of her claims were
denied at each of the SSA’s administrative levels. On
2                                              No. 09-3917

subsequent judicial review by the district court, the SSA’s
denials were affirmed. Castile now appeals her claims
for the sixth time, alleging that the district court erred
in affirming the denials. We affirm.


                     I. B ACKGROUND
  As part of its review of the SSA’s determination, the
district court undertook a comprehensive review of
Castile’s medical and vocational history. Included in
this review was the administrative law judge’s (“ALJ”)
application of the required five-step sequential analysis
to Castile’s personal history. Because of the exhaustive
nature of the district court’s review, we adopt this back-
ground discussion in its entirety, as contained in Castile
v. Astrue, No. 1:09-cv-0023, 2009 WL 3676645 (S.D. Ind.
Nov. 2, 2009). Nevertheless, we feel it is appropriate and
have chosen to set forth herein a summary of the proce-
dural history of this appeal.
  On March 20, 2002, Castile filed applications for
Social Security disability insurance benefits and disabled
widow’s benefits under Title II of the Social Security Act.
Castile alleged that her disability began on March 20,
2001, due to a combination of fibromyalgia, arthritis,
chronic fatigue, depression, obesity, high blood pressure,
anxiety, and sleep apnea, among other maladies. At the
date of the onset of her alleged disability Castile was
49 years old, an age classification associated with a
“younger individual” under the Social Security Act. Her
claims were initially denied on June 21, 2002, and were
again denied upon reconsideration on November 13,
No. 09-3917                                                3

2002. Dissatisfied with these determinations, Castile
subsequently requested and received an administrative
hearing at which she appeared with an attorney and
presented testimony. Her claims were denied by the
ALJ on June 9, 2003. Castile then requested review by
the SSA’s Appeals Council. The Council remanded the
matter to the ALJ with instructions to obtain addi-
tional evidence.
  A supplemental hearing was convened on March 3,
2006. An exhaustive amount of evidence was presented,
including additional medical records, medical expert
testimony, and vocational expert testimony. Castile was
again represented by counsel. In conducting the five-step
sequential analysis to determine disability as required
by 20 C.F.R. §§ 404.1520 and 416.920, the ALJ found
that Castile had not engaged in substantial gainful
activity since the alleged onset date of her disability (step
one); Castile suffered from the “severe” impairments of
hypertension, sleep apnea, obesity, fibromyalgia, and
depression, but Castile’s chronic fatigue syndrome
was not severe (step two); and that none of Castile’s
impairments, either alone or in combination, qualified as
a listed impairment (step three). The ALJ then examined
Castile’s residual functioning capacity and concluded
that she could perform her past relevant work as an
order clerk (step four). Because the ALJ determined
Castile was not disabled at step four, he was not re-
quired to and did not proceed to step five.
  On February 12, 2007, the ALJ, acting on behalf of the
SSA’s Commissioner, again denied Castile’s applications.
The ALJ concluded that Castile was not disabled as the
4                                            No. 09-3917

meaning of that term is defined under the Social Security
Act because her impairments did not meet or equal any
listed impairment, and she remained capable of per-
forming her past relevant work as an order clerk. The
Council declined Castile’s request for further review,
thereby making the ALJ’s decision the final decision of
the Commissioner.
  On January 8, 2009, Castile filed a civil action in the
district court seeking judicial review of the Commis-
sioner’s decision. On November 2, 2009, the district
court found that the ALJ’s findings were supported by
substantial evidence and issued an Entry on Judicial
Review and Final Judgment affirming the Commis-
sioner’s final decision.


                        II. A NALYSIS
  On appeal, Castile presents arguments identical to
those addressed by the district court. Castile argues
again that the ALJ erred at step two of the evaluation by
determining that her chronic fatigue syndrome was not
“severe.” Castile next argues that the ALJ failed to give
sufficient weight to the effect of her obesity on her
ability to work. Lastly, Castile argues that the ALJ’s
credibility finding was improperly articulated and unrea-
sonable. We take each argument in turn.


    A. Standard of Review
  We review de novo the district court’s judgment
affirming the Commissioner’s final decision, Dixon v.
No. 09-3917                                                 5

Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001), and will
uphold the Commissioner’s decision so long as the ALJ
applied the correct legal standard and substantial evi-
dence supported the decision, see Skinner v. Astrue, 478
F.3d 836, 841 (7th Cir. 2007); Steele v. Barnhart, 290 F.3d
936, 940 (7th Cir. 2002). Substantial evidence is “ ‘such
relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.’ ” Skinner, 478 F.3d at
841 (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).
“When reviewing for substantial evidence, we do not
displace the ALJ’s judgment by reconsidering facts or
evidence or making credibility determinations.” Id.
  We note that on appeal Castile primarily addresses
the ALJ’s decision without discussing the district court’s
analysis of that decision. While not legally flawed, we
have previously indicated that such an approach is a
“risky tactic,” especially in a case such as this where the
district court judge issued a “thorough and persuasive
opinion.” White v. Barnhart, 415 F.3d 654, 658 (7th Cir.
2005).


  B. Chronic Fatigue Syndrome
  Castile argues that the ALJ erred by finding that her
alleged chronic fatigue syndrome was not a severe im-
pairment. She contends that her claimed chronic fatigue
syndrome by itself renders her incapable of performing
work.
  Procedurally, the ALJ is required to determine at step
two of the sequential analysis whether the claimant in
6                                               No. 09-3917

fact has an impairment or combination of impairments
that is “severe.” 20 C.F.R. § 404.1520(a)(4)(ii). The bur-
den, however, is on the claimant to prove that the im-
pairment is severe. Zurawski v. Halter, 245 F.3d 881, 885-86
(7th Cir. 2001). A severe impairment is an impairment
or combination of impairments that “significantly lim-
its [one’s] physical or mental ability to do basic work
activities.” 20 C.F.R. §§ 404.1520(c); cf. 404.1521(a). As
long as the ALJ determines that the claimant has one
severe impairment, the ALJ will proceed to the re-
maining steps of the evaluation process. 20 C.F.R.
§ 404.1523; see also Golembiewski v. Barnhart, 322 F.3d 912,
918 (7th Cir. 2003) (“Having found that one or more of
[appellant’s] impairments was ‘severe,’ the ALJ needed
to consider the aggregate effect of the entire constella-
tion of ailments—including those impairments that in
isolation are not severe.”). Therefore, the step two deter-
mination of severity is “merely a threshold require-
ment.” Hickman v. Apfel, 187 F.3d 683, 688 (7th Cir. 1999).
  Although the ALJ found that Castile has numerous
severe impairments, his findings also indicated that
Castile’s chronic fatigue syndrome was not severe
because it did not more than minimally affect her ability
to perform basic sedentary work activities. In addition,
the ALJ noted that the record was devoid of any
medical laboratory test results to support her claim. The
ALJ also observed that although Castile had complained
of chronic fatigue syndrome since 1997, she continued
working, and she apparently felt well enough to apply
for work as late as January 2002. Finally, the ALJ noted
that there were no records whatsoever of any physical
complaints since August 2003.
No. 09-3917                                               7

  We agree with the district court that there was sub-
stantial evidence to support the ALJ’s conclusion. Regard-
less, this particular determination is of no consequence
with respect to the outcome of the case. Because the
ALJ recognized numerous other severe impairments, he
was obligated to proceed with the evaluation process. See
Golembiewski v. Barnhart, 322 F.3d 912, 918 (7th Cir. 2003)
(“Having found that one or more of [appellant’s] impair-
ments was ‘severe,’ the ALJ needed to consider the ag-
gregate effect of the entire constellation of ailments.”).
Accordingly, in step four of the evaluation, the ALJ
properly considered Castile’s chronic fatigue syndrome
along with her other severe and non-severe impairments
in determining whether Castile could perform her past
work.
  Castile further contends that her chronic fatigue
syndrome, in combination with her other impairments,
rendered her disabled because such impairments cause
a level of absenteeism that makes it impossible for her to
perform acceptable work. Therefore, Castile argues, the
ALJ erred as a matter of law and fact because the ALJ
improperly evaluated the limiting effects of her chronic
fatigue syndrome. It is Castile, however, who bears the
burden of proving that she is disabled, and she
failed to present any medical evidence linking her
chronic fatigue syndrome to the unacceptable level of
absenteeism she alleges. 42 U.S.C. § 423(d)(5)(A); 20 C.F.R.
§ 404.1512(a). Contrary to her claims, none of Castile’s
treating physicians opined that she was incapable of
working. In fact, medical expert Dr. Emily Giesel opined
that Castile’s aliments did not meet the definition of any
8                                               No. 09-3917

of the disability listings, and that she was capable of
performing the full range of sedentary work.
  As previously discussed, the ALJ observed that Castile
continued working after the alleged onset of her chronic
fatigue syndrome in 1997. In fact, the ALJ noted that
Castile even applied for other work in January 2002,
which was after her alleged disability onset date.
Castile argues, weakly we think, that since continuous
deterioration is not a characteristic of chronic fatigue
syndrome, the fact that she resumed work and applied
for work on another job is not indicative of the tolera-
bility of her condition or her actual ability to work. Not
only does Castile fail to provide any evidence to sup-
port this argument, but such an assertion flies in the
face of her claim that it is “impossible” for her to work
at all. We believe that Castile’s continued employment is
a factor supporting the ALJ’s determination, especially
because no evidence was presented to show that her
conditions worsened.
  Contrary to Castile’s claims, we find that the ALJ consid-
ered all available evidence involving her chronic fatigue
syndrome, and that there was substantial evidence sup-
porting the ALJ’s conclusion that Castile’s long-standing
complaints did not render her disabled.


    C. Obesity
  Although the ALJ found that Castile’s obesity was a
severe impairment at step two, the ALJ concluded at step
three that Castile’s impairments, including her obesity
No. 09-3917                                               9

alone or in combination with her other impairments,
did not rise to the medical definition of any currently
listed impairment. Castile argues that the ALJ erred in
this evaluation of her obesity. She claims that the ALJ
failed to give sufficient weight to the effect of her
obesity on her ability to work and that the ALJ failed to
articulate any reasons for his conclusion.
  Both the ALJ and the district court noted the strikingly
relevant fact that the SSA has removed obesity as a sepa-
rate listing from the list of disabling impairments. Social
Security Ruling 02-1p, 67 Fed. Reg. 57,859 (2002).
  However, in accordance with that Ruling, the ALJ is
required to and did in fact consider Castile’s obesity
in evaluating the severity of her other impairments. In
particular, the ALJ noted that he “considered her
obesity using the criteria of the musculoskeletal, respira-
tory, and cardiovascular impairments under Listings
1.00Q, 3.00I, and 4.00F, respectively.” The ALJ further
considered her obesity when he found to Castile’s
benefit, insofar as any present and future work are con-
cerned, that her residual functioning capacity is limited
to sedentary work. But he also found that it is not a
qualifying disability. The ALJ explicitly noted that
   the evidence shows the claimant is obese. . . . [But] the
   objective evidence does not document any disabling
   functional limitations. During her consultative exami-
   nations, she could walk without assistance with no
   ataxia or unsteadiness. She could hop and even
   squat. The claimant has been obese since 1995 and
   was able to work. Therefore, I find no additional
10                                             No. 09-3917

     limitations, other than her restriction to sedentary
     work, are warranted based on her obesity.
  Castile also contends that the ALJ ignored the effect
of her obesity in combination with her chronic fatigue
syndrome. This is not correct. The ALJ noted that “[a]s
to factors that precipitate and aggravate the symptoms,
the claimant’s fatigue, pain and obesity were considered
in assigning her to the least strenuous level of exertion.”
With respect to treatment Castile received for her
weight, fatigue, pain and other symptoms, the ALJ
stated that Castile “has been advised to exercise and
lose weight but has repeatedly failed to do either.”
  Although the ALJ recognized that Castile was obese,
the ALJ observed that “she functioned with her obesity
prior to her alleged onset date . . . [and] there is no in-
dication in the record that any . . . physician has
advised the claimant to restrict her activities or observe
any precautions.” In fact, in considering the constella-
tion of Castile’s impairments, the ALJ found that “no
treating physician has submitted an opinion that the
claimant is incapable of working.”
  Castile’s claim with respect to her obesity is without
merit. The ALJ properly recognized Castile’s condition,
considered all the evidence, and provided a thorough
discussion. As the district court noted, the ALJ’s conclu-
sion that Castile was not prevented by her impairments
from performing her past work was supported by sub-
stantial evidence. Accordingly, the district court did not
err in agreeing with the ALJ’s obesity finding.
No. 09-3917                                              11

  D. Credibility Determination
  Castile argues that the ALJ erred by improperly dis-
counting her testimony and failing to articulate reasons
for finding she was not credible. However, the ALJ specifi-
cally stated that
    based on the objective medical and other evidence
    of record, I do not find [Castile’s] allegation of
    pain and other symptoms entirely credible to the
    point that they would prevent competitive work.
    I recognize the claimant’s primary complaint is
    pain. However, discomfort alone does not estab-
    lish disability. Disability requires more than
    mere inability to work without pain.
  The ALJ’s credibility determinations are entitled special
deference, Sims v. Barnhart, 442 F.3d 536, 538 (7th Cir.
2006) (“Credibility determinations can rarely be dis-
turbed by a reviewing court, lacking as it does the op-
portunity to observe the claimant testifying.”); Shramek v.
Apfel, 226 F.3d 809, 811 (7th Cir. 2000), but the ALJ is
still required to “build an accurate and logical bridge
between the evidence and the result . . . .” Shramek, 226
F.3d at 811 (internal quotation marks omitted). “In ana-
lyzing an ALJ’s opinion for such fatal gaps or contradic-
tions, we give the opinion a commonsensical reading
rather than nitpicking at it.” Id. (internal quotation marks
omitted). Accordingly, we will overturn the ALJ’s credi-
bility determinations only if they are “patently wrong.”
Eichstadt v. Astrue, 534 F.3d 663, 668 (7th Cir. 2008).
  Castile contends that the ALJ failed to consider any
evidence that potentially supported her claim of disability.
12                                            No. 09-3917

In fact, the ALJ gave full credit to Castile’s reports
of pain and functional limitations in assessing her
residual functioning capacity. It was because of and
not in spite of Castile’s testimony that the ALJ limited
her to a more restrictive residual functional capacity
finding than any physician on the record. In particular,
the ALJ discussed at length Castile’s history of com-
plaints and medical attention. The ALJ noted that
“Castile has complained of fatigue since at least 1995.”
The ALJ noted that Castile was diagnosed with sleep
apnea in 1998. The ALJ then discussed in detail an exami-
nation of Castile by Dr. Chamoun on April 23, 2002,
during which Castile’s complaints of symptoms con-
sistent with fibromyalgia and irritable bowel syndrome
were communicated to and discussed with Dr. Chamoun.
The ALJ observed that at that examination
     [Castile] was obese and alleged obstructive sleep
     apnea and was on CPAP. . . . She reported hyperten-
     sion and migraine attacks. She was told she had
     chronic fatigue syndrome and reported she had no
     energy during the day. She reported low back
     pain. . . . She said she has hyperlipidemia and was
     depressed. She complained of very sharp atypical
     chest pain, unpredictable at rest or with exertion.
The ALJ also discussed at length Castile’s fibromyalgia
claim. The ALJ noted testimony and evidence from num-
erous other physician appointments, including a
report from Dr. Bruce Bender stating that he prescribed
Seroquel for Castile’s reported insomnia; a report by
Dr. Greenbaum wherein he found 18 out of 18 tender
No. 09-3917                                              13

points, although he concluded they were only “mildly”
tender; evidence of elevated blood pressure and use of
Zomig for migraines; and an MRI of the lumbar spine
which showed evidence of moderate degenerative
change at L5-S1. Finally, the ALJ addressed with particu-
larity Castile’s testimony relating to all of her alleged
impairments.
   Nevertheless, based on objective evidence and com-
mon sense, the ALJ reasonably concluded that Castile’s
litany of alleged pain and other symptoms were “not
entirely credible” insofar as establishing proof of her
inability to work. The ALJ found it illuminating and
persuasive on its face that none of Castile’s doctors
opined that she was unable to work. Also casting
doubt on Castile’s credibility was a report from
Dr. Dudly on June 30, 2000, which was cited by the ALJ
and which stated that Castile “was also very noncompli-
ant and very co-dependent with her husband and histri-
onic. It was noted she had accepted the sick role with
open arms, liking the attention and medicine.”
  The record demonstrates that the ALJ thoroughly
examined all of the medical reports and findings, and
we specifically reference the following:
   •   Dr. Driehorst reported on July 11, 2000 that
       Castile had a normal range of motion, her
       strength was good, and he cleared her to return
       to work;
   C   Dr. Chamoun reported that Castile’s “[g]ait
       and posture were normal . . . . She could stand
       and walk on heels, do tandem walking, hop-
14                                               No. 09-3917

         ping and squatting. Range of motion was
         normal. Muscle strength and tone were
         normal . . .”;
     C   Dr. Bender reported her hypertension was
         well controlled on medication, and her
         fibromyalgia was stable;
     •   Dr. Driehorst reported that he found nothing on
         Castile’s MRIs that would preclude her working
         as a bank teller;
     •   Castile uses a cane, although she has never
         received a prescription for one;
     •   Castile complained of shortness of breath, but
         an inhaler was not on her list of medications;
     •   a CT scan of Castile’s head was negative, and
         she reported headache relief from taking
         Imitrex and Fiorinal; and
     •   no medical evidence was presented to support
         her claims of diarrhea four to five times a day.
  The ALJ also found it particularly instructive that
Castile either refused or utterly failed to adhere to
the treatment programs prescribed by her physicians.
The ALJ noted that “she was referred to physical
therapy and a pain clinic but did not attend. She has
been advised to exercise and lose weight but she has
repeatedly failed to do either.” The ALJ also made note
of the fact that despite Castile’s alleged pain and
other impairments, she repeatedly made excuses for not
attending doctors’ appointments. In fact, the record
No. 09-3917                                              15

indicates that the last time Castile saw a physician was
in August 2003.
  The ALJ then addressed Castile’s testimony describing
her daily activity. Although Castile testified that she
was incapable of doing anything around the house, the
ALJ observed that she “does her own laundry and puts
dishes in the dishwasher. She attends birthdays of her
grandchildren. She has a dog she must take care of.” The
ALJ again took note of the fact that Castile was applying
for jobs in 2002, following her alleged onset date. The
ALJ concluded that the weight of the objective evidence,
as well as Castile’s own inconsistent testimony, did not
support her disability claim.
  We find that the ALJ thoroughly examined the evi-
dence and clearly articulated his findings; therefore, the
district court did not err in upholding the ALJ’s credi-
bility determinations.


                    III. C ONCLUSION
  For the foregoing reasons, we A FFIRM the district court’s
judgment upholding the Commissioner’s final decision
denying Castile’s applications for disability insurance
benefits and disabled widow’s benefits.




                           8-13-10